     Case 8:19-cr-00061-JVS Document 472 Filed 05/28/21 Page 1 of 3 Page ID #:7106




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       STIPULATION RELATING TO
                                                  EXTENTION AND MODIFICATION OF
11                      v.                        DEFENDANT’S TERMS OF
                                                  TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,
                                                  [Proposed] Order filed concurrently
13               Defendant.                       herewith
14

15

16

17

18
           Plaintiff United States of America, by and through its counsel of record, the
19
     Acting United States Attorney for the Central District of California and Assistant United
20
     States Attorneys Brett A. Sagel and Alexander C.K. Wyman, and defendant MICHAEL
21
     JOHN AVENATTI, by and through his counsel of record, H. Dean Steward, hereby
22
     submit this Stipulation Relating to Extension and Modification of Defendant’s
23
     Temporary Release. The parties hereby agree and stipulate to the following:
24
           1. Mr. Avenatti’s temporary release shall be extended under its current terms,
25
              with the modifications set forth below in paragraphs 2 and 3, from May 31,
26
              2021 until July 13, 2021.
27

28
     Case 8:19-cr-00061-JVS Document 472 Filed 05/28/21 Page 2 of 3 Page ID #:7107




 1         2. Mr. Avenatti is permitted to travel to the Ronald Reagan Federal Building and
 2            U.S. Courthouse located in Santa Ana for the purposes of pretrial proceedings
 3            and trial in this matter, provided he is accompanied by a member of the defense
 4            team or Mr. Jay Manheimer.
 5         3. Mr. Avenatti is permitted to travel within the Central District to meet with his
 6            counsel in this matter, H. Dean Steward, and/or the CJA paralegals assigned to
 7            this matter, provided he is accompanied by a member of the defense team or
 8            Mr. Jay Manheimer.
 9
     Dated: May 28, 2021                     Respectfully submitted,
10
                                             TRACY L. WILKISON
11                                           Acting United States Attorney
12
                                             /s/ [by email permission 5-28-21]
13
                                             BRETT A. SAGEL
14                                           ALEXANDER C.K. WYMAN
                                             Assistant United States Attorneys
15
                                             Attorneys for Plaintiff
16                                           UNITED STATES OF AMERICA
17
                                             /s/
18
     Dated: May 28, 2021                     H. DEAN STEWARD
19                                           Attorney for Defendant
                                             MICHAEL JOHN AVENATTI
20

21

22

23

24

25

26

27

28
                                                   2
     Case 8:19-cr-00061-JVS Document 472 Filed 05/28/21 Page 3 of 3 Page ID #:7108




 1
                                  CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4

 5   am not a party to the above-entitled action. I have caused, on May 28, 2021, service of

 6   the:
 7
            STIPULATION RELATING TO EXTENTION AND MODIFICATION OF
 8

 9                   DEFENDANT’S TERMS OF TEMPORARY RELEASE

10
     on the following party, using the Court’s ECF system:
11

12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
     Executed on May 28, 2021
15

16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18

19

20

21

22

23

24

25

26

27

28
                                                   3
